DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 03/26/2020.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2020 has been entered.

Claim Interpretations
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Examiner refers to the 10/17/2018 Final rejection for a detailed description of 112(f) and the three-prong test.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "workload manager subsystem”, “agent infrastructure subsystem”, “workload resource optimization subsystem”, in claims 1-7 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to recite sufficient structure to perform the claimed function; or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2016/0205518 A1) in view of Lewis et al (US 2017/0339158 A1) in further view of Hwang et al. (FitScale: Scalability of Legacy Applications Through Migration to Cloud) in further consideration of Gaurav et al. (US 2016/0378519 A1) and Hoenisch et al. (Four-Fold Auto-Scaling on a Contemporary Deployment Platform Using Docker Containers).

Claim 1:
Patel discloses the limitations as shown in the following rejections:
A workload optimization system, comprising: a workload manager subsystem (load balancers and/or task scheduler) that is configured to provide a plurality of workloads that are each configured to generate a job (e.g. transaction/session traffic/asynchronous task) when executed (¶0085, 0088-0089, 0093, 0046, FIG. 4, 13).
an agent infrastructure subsystem that is coupled to the workload manager subsystem and that includes a first container host (compute node/VM hosting service containers) that is configured to provide a first container (container instance) having a first agent (application/service component) and that is configured to process a job generated by at least one of the plurality of workloads, wherein the first agent facilitates communications of the job between the first container and the workload manager subsystem (FIG. 2, 7; ¶0033-0034, 0051, 0066, 0087-0088, 0044: “services are encapsulated in containers, mapped to virtual machines, and hosted on physical hardware components”).
workload resource optimization subsystem (container manager and VM cluster manager) that is coupled to the workload manager subsystem and the agent infrastructure subsystem (¶0052, 0081, FIG. 8, 12).

monitor a job queue of jobs (traffic, transactions) that were generated by the plurality of workloads and that are to be processed by the first container (¶0091, 0054); limitation further discussed below in view of Lewis.
monitor a [service metric relating to traffic/transactions, queue discussed further below] that are to be processed by the first container; determine that the [monitored service metric] satisfies a container generation condition (scaling trigger) and, in response, provide instructions to the first container host to retrieve a second container image from a container image cache (locally hosted “App image repository” ¶0057; “cache” discussed further below in view of Hoenisch), retrieve a second agent image from the container image cache, and use the second container image and the second agent image to generate a second container that includes a second agent  (¶0038, 0052-0054, 0057, 0069; FIG. 4) disclosing using “service metrics to determine the number of container instance required to serve the current load and provides ramp-up/ramp-down triggers…Container manager may dynamically spin up and tear down service containers based on triggers” (¶0069) where the containers are created via application container images, wherein: 
“App image repository 412 stores the application container images for various services components. When manifesting a new container instance, a required image is automatically pulled from app image repository 412 for the container. In some embodiments, a container image repository is a file store from which application images are pulled when creating new container instances. The container image repository may be hosted locally in each deployment site as part of the telecommunications services platform” (¶0057).

monitor a first container host (compute node/VM) utilization of the first container host that is based at least in part on a container utilization of the first container and the second container; and determine the first container host utilization of the first container host satisfies a container host activation condition…and, in response, provide instructions to the agent infrastructure subsystem to activate a second container host that is configured to provide a third container having a third agent (¶0039-0040, 0043, 0066, 0081-0083, 0100; FIG. 12).
As shown above, Lewis briefly discloses (¶0091) monitoring queue size to assist load balancing, and teaches (¶0038, 0054, 0069, 0094) a number of exemplary monitored service metrics which can trigger scaling actions including metrics strongly correlated with queue size (e.g. “transaction throughput” ¶0054), but does not explicitly teach using queue size as a container scaling trigger (generation condition) and does not disclose determine that the job queue satisfies a container generation condition.  
Lewis, however, discloses an analogous auto-scaling system which implements configurable scaling policies in a multi-level virtualization (MLV) system where a first container host (container-hosting instance1) that is configured to provide a first container (“software container”) having a first agent (“task”) in at least ¶0038-0040, 0189-0190, FIG. 8. Lewis further discloses the auto-scaling system comprises a combination of a telemetry service, scaling service, and container service (workload resource optimization subsystem) which is configured to monitor various resource metrics, analogous to Patel’s service metrics, including specifically request queue lengths and load balancer traffic volume (¶0138, 0145, 0148, 0208, 0210), and configured to determine the monitored metric of the queue satisfies a container generation condition, such as surpassing a threshold, via the scaling service and in response, provide instructions to the first container host to generate a second container that includes a second agent via the container service as disclosed in at least ¶0031-0032, 0134, 0137-
”The customer 226 may use any metric available to the telemetry service 206 for setting an alarm to trigger the scaling policies…the customer 226 can create custom metrics emitted by the customer's application to the telemetry service 206 (e.g., message queuing service queue depth, load balancing service surge queue length, etc.), which may also be used to trigger alarms for invoking scaling service policies” (¶0138).
“the application load balancer also emits metrics to the telemetry service 806 which the customer 826 may use for configuring the alarm 810 to trigger policies for scaling software container service containers. For example, the customer 826 may configure, to scale software container service resources, the alarm 810 to trigger if a request rate to the application load balancer is above a certain threshold (¶0208)...specify the alarm 810 to trigger as a result of certain conditions about a specified metric being met. The measurements are received and aggregated by the telemetry service may include processor usage, memory usage, a number of messages being pulled off of a message queuing service queue, queue size of the message queuing service queue, and so on” (¶0210).

Lewis additionally describes applying the scaling policies at the level of VMs/‘container-hosting instances’ which host the containers, and discloses the auto-scaling system is configured to monitor a first container host (‘container-hosting instance’) utilization of the first container host that is based at least in part on a container utilization of the first container and the second container and determine the first container host utilization of the first container host satisfies a container host activation condition…and, in response, provide instructions to the agent infrastructure subsystem to activate a second container host that that is configured to provide a third container having a third agent ¶0031, 0059, 0123-0124, 0145, 0147, 0191, 0207, 0213.
It would have been obvious to one of ordinary skill in the art at the invention was filed to combine Patel’s container-based platform with the auto-scaling system taught by Lewis because it increases the versatility and flexibility of resource auto-scaling policies (Lewis ¶0002, 0018, 0025).

container hosts, based on monitored workload metrics satisfying conditions/triggers, but the combination of Patel/Lewis does not specifically account for the time required to activate VMs when performing such scaling actions.
Hwang, however, discloses a method for generating scaling policies, such as those of Patel/Lewis, that control scaling of cloud resource instances such as VMs and/or containers (pg. 123, Abstract; pg. 124, para. 2) based on monitored metrics, such as CPU utilization and queue length, crossing certain thresholds (generation/activation condition) (pg. 131, § 5.1; pg. 132, Table 1). Hwang further discloses the derived thresholds account for the time required to provision/boot (activate) an instance, including specifically VM instances (host), and according teaches determine the first…host (VM instance) utilization satisfies a…host activation condition (scaling threshold) that is based on a time required to activate (provision/boot) a new…host before the first…host reaches a maximum…hosting capability (capacity) in at least pg. 133, last two para.; pg. 134, first three para.; and pg. 136, § 7.2. Exemplary quotation:
“scalability policies need threshold (%), watching time (minutes) above the threshold, and scaling size unit (# of instances or % of the scaling group)…The threshold determines when we start triggering the resource usage alarm to further make decisions on scaling up and down. It is often defined as a percentage of the total resource capacity…We derive the threshold according to how fast loads reach the maximum capacity of the instance and how long it takes to provision an instance” (pg. 133, last two para.)

It would have been obvious to one of ordinary skill in the art at the invention was filed to modify Patel/Lewis to account for provisioning times when determining to activate a new VM container host as taught by Hwang because otherwise the “provisioning time may countervail benefits of elastic scalability due to slow responsiveness” (pg. 136, § 7.2); and further because applying Hwang’s teachings to MLV systems such as Patel/Lewis where the VM’s capacity represents container hosting capability, represents the application of a known technique to a known system ready for improvement to yield predictable results as evidenced by Gaurav2 (¶0054, 0060-0064) teaching the same provisioning time issues exist in MLV systems as does the desirability to “provision VMs well before the resources associated with the VMs are actually needed for launching new containers” (Gaurav ¶0060).
Regarding the limitation reciting that the container image for the container and agent is retrieved from a container image “cache”, as noted above Patel (¶0057) discloses that to generate a new container instance including an application/service (i.e. agent) the appropriate application container image is pulled/retrieved from “App image repository” which “stores the application container images for various services components.” Thus Patel’s “app image repository” has the all the recited characteristics of the claimed “container image cache”, and appears to disclose the limitation as written since, without a further qualification, any storage arguably teaches the broadest reasonable interpretation of a “cache”. Also, Patel’s image being pulled (rather than built) and the repository being “hosted locally” also carries the connotation of a ‘cache’ in the context of container images. However, under an alternative construction where the bare recitation of the term “cache” is narrowly interpreted to require a storage location for storing recently used data that is faster relative to a different storage location from which the data was originally retrieved, Patel’s image repository would not anticipate the recited image cache, and Examiner additionally refers to Hoenisch.
Hoenisch discloses methods for scaling the number of containers and VMs in MLV system (pg. 317) analogous to Patel, Lewis, and the claim. Hoenisch discloses (pg. 316, § 1, para. 1; pg. 318, § 2, para. 1) each container has a “container type” defined by the type of service/”app” (i.e. agent) being run inside the container as specified in a dockerfile (i.e. instructions for constructing the container image including the app/agent), and further discloses (pg. 319-320, § 3, para. 3) caching the container data (container image) downloaded from the container registry3 for a particular container type at a VM the first time it is instantiated at the VM and retrieving the data from the VM’s cache for subsequent deployments of the container type at the VM. Exemplary quotations:
“We consider the approach where a variety of different services or Web applications (apps) are running inside containers, each app deployed in instances of a particular container type. Various container instances are deployed on top of VM instances (pg. 316, § 1, para. 1)…each app is packaged into a separate container type. For that, a dockerfile specifies the configuration necessary to start containers, i.e., a new container instance of the same container type. New containers for the apps can then be instantiated as desired. Common practice is to specify version and build numbers or commit hashes in the dockerfile, so that all containers spawned from the same dockerfile start off as being the same, i.e., running the same application code, versions and libraries”(pg. 318, §2, para 1).

“The second term…sums up the time needed to deploy a container on a VM instance kv. If a specific container of type cd gets deployed the first time on a VM instance kv, some data needs to be downloaded from the container registry. Hence, this procedure may take some time. However, this data is cached on the VM instance as long as it is running, thus future deployments of the same container type will be much faster…this term prioritizes placement of containers on VM instances where they are cached already, since the term is minimized as part of the overall objective function” (pg. 319-320, § 3, para. 3).

It would have been obvious to one of ordinary skill in the art at the invention was filed to modify Patel/Lewis/Hwang/Gaurav to store and retrieve container images from a cache as taught by Hoenisch in order to reduce container provisioning time (Hoenisch pg. 319-320, § 3, para. 3).

Claims 8 and 15:
The limitations of claims 8 and 15 are rejected under the same grounds and rationale as claim 1. 

Claims 3, 10, and 17:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. Furthermore, Lewis discloses determine that the job queue satisfies a container decommission condition and, in response, decommission at least one of the first container, the second container, and the third container in at least ¶0031, 0124, 0138, 0148, 0187, 0210, 0212. See also Patel ¶0069-0071 disclosing scaling down containers.

Claim 4, 11, and 18:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. Furthermore, Patel discloses at least one of the first container host (compute node/VM) and the second container host is emulated by a virtual machine operated by a virtual machine engine (hypervisor/virtual machine manager) that is included on a physical computing device in at least ¶0036, 0100, 0105. See also Lewis ¶0027, 0038, 0144, 0190, 0213.

Claim 5, 12, and 19:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. Furthermore, Patel discloses the workload resource optimization subsystem is configured to: register the second container with the workload manager subsystem in at least ¶0059-0062, 0107.


Claims 6, 13, and 20:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. Regarding claims 6, 13, and 20 Patel discloses (¶0085-0089, 0046, 0051, FIG. 13-15) embodiments which employ a plurality of load balancers and task schedulers teaching a first workload manager (load balancer/task scheduler) and a second workload manager (load balancer/task scheduler). The remaining limitations essentially recite performing the previously recited monitoring, determining, generating for the plurality of workload managers which is rejected under the same rationale as claims 1, 8, and 15 above. 

Claims 7 and 14:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. Furthermore, Patel discloses wherein the first agent and the second agent are grouped in a first agent pool (service cluster) that is configured to execute at least one job in at least ¶0033, 0038-0039. See also Lewis ¶0042 “service construct” (pool).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Lewis in further view of Hwang in further consideration of Gaurav and Hoenisch in further view of Fotuhi et al. (A Framework and Algorithm for Energy Efficient Container Consolidation in Cloud Data Centers).

Claim 2, 9, and 16:
The combination of Patel/Lewis/Hwang/Gaurav/Hoenisch discloses the limitations as shown in the rejections above. As shown above, Lewis applies the scaling policies to the VMs (container hosts) which host the containers based on their monitored resource utilization, including specifically policies wherein the workload resource optimization subsystem is configured to: monitor a second container host utilization of the second container host that is based at least in part on a container utilization of the third container; determine the first container host utilization of the first container host and the second container host utilization of the second container host satisfy a container host deactivation condition…and deactivate the second container host. See additionally Patel ¶0040. Lewis does not describe migrating/transferring the containers/”tasks” from a container instance selected for deactivation, and the combination of Patel/Lewis/Hwang/Gaurav/Hoenisch does not specifically disclose the remaining limitations.
Fotuhi, however, discloses (pg. 368, Abstract and § I, para. 3-5; pg. 370, Fig. 2)  a system and methods for scaling and consolidating a datacenter where containers run inside the virtual machines that are hosted on physical servers, wherein containers are migrated from underloaded hosts prior to deactivating the host and VMs thereon, and discloses monitor a second container host utilization of the second container host that is based at least in part on a container utilization of the third container; determine the first container host utilization of the first container host and the second container host utilization of the second container host satisfy a container host deactivation condition (underload) (see at least pg. 370, § III, para. 1-4); transfer agents (migrate container including constituent application) from the second container host to at least one container provided by the first container host; and deactivate the second container host (pg. 371, col. 1, para. 1-4, and “Algorithm 3: Under-loaded Destination Selector process”).
It would have been obvious to one of ordinary skill in the art at the invention was filed to modify Patel/Lewis/Hwang/Gaurav/Hoenisch to migrate containers from a host deemed to be under-loaded as taught by Fotuhi because it increases consolidation opportunities and effectiveness which reduces energy consumption and saves costs (pg. 368, Abstract; pg. 375, §VII).

Response to Arguments
Applicant's arguments filed 03/26/2020 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection as described below.

Regarding pg. 9 of the Remarks concerning the claim interpretations under 112(f), the claim interpretations have been maintained for the reasons described in the 10/17/2018 Final rejection. 
Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Slacker: Fast Distribution with Lazy Docker Containers” and US 2018/0039524 A1 disclose techniques for caching container images.
US 2017/0180346 A1 discloses a distributed container registry system which facilitates caching container images.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/20/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Terminology Notes: Patel uses the term “container instance”, mapped to the claimed first container, to describe an instantiated container; whereas Lewis uses the same term “container instance” to refer to the machine hosting a container, equivalent to the “compute node”/VM of Patel and the claimed container host (see Lewis ¶0038, 0190). Additionally, Lewis uses the term “task” to refer to the combination of OS-level virtualized container and the software executing therein (i.e. agent) (see ¶0144, 0189, 0209).
        Examiner will hereafter use the term “container-hosting instance” when referring to Lewis’s “container instances”. Examiner will also for brevity use the term “multi-level virtualization (MLV)” to refer to systems where OS-level virtualization constructs (e.g. Docker containers) are deployed ‘on top of’/’within’ system-level virtualization constructs (e.g. VMware VMs). 
        2 An exhaustive description of how Gaurav’s disclosure supports the combination and conclusion of obviousness can be found in the 12/26/2019 Final Office Action, pg. 11-13.
        3 From “What is a Container Registry?” included with this Office Action: “a registry is a repository for storing container images. A container image consists of many files, which encapsulate an application. After a host puts an image into a registry, other hosts can download it from the registry server. This allows the same application to be shipped from a host to another.”